WADDILL, Commissioner.
This appeal is from a judgment denying appellant’s claim to a passway across the land of the appellees.
Prior to 1887 the land now owned 'by the parties to this suit belonged to B. B. Button. After Button’s death the land now owned by appellant was conveyed to T. A. Button and this deed provided for a fifteen-foot passway over the land now owned by ap-pellees to a place where it intersects a public road known as the “La Grange Road.”
Appellant’s evidence is to the effect that the passway in question has been used by appellant’s predecessors in title and by the public since 1887 and by appellant since 1945 when she purchased the property. However, appellees’ proof tends to show that the passway in controversy was closed during the year 1910 by the predecessors in title of the parties to this action and that it has not been reopened for use over appel-lees’ land except on occasions when permission had been specifically granted.
The Chancellor found that the passway was closed during the year 1910 and remained closed to the public and that the proof does not sufficiently establish that appellant and her grantors had the unobstructed, hostile and continuous use of the passway as a matter of right for a period of fifteen years of more.
We have no doubt as to the correctness of the -Chancellor’s determination.
Judgment affirmed.